Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/8/2021 has been entered. Claims 1, 9-10 are currently amended.  Claims 1-10 are pending with claims 8-10 withdrawn from consideration.  Claims 1-7 are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 7-8, filed on 3/8/2021, with respect to 112(b) rejection on claims 1-7 has been fully considered and it is persuasive.  The 112(b) rejection is withdrawn.
Applicant’s argument, see page 8-13, filed on 3/8/2021, with respect to 103 rejection on claims 1-7 has been fully considered but is not persuasive.
Applicant made argument that “there exits the criticality of the claimed thermal conductivity of the low thermal conductivity particles (the limitation "the low thermal conductivity particles have a thermal conductivity at 100 °C of 35.0 W/K-m or less" of Claim 1)”.  Specifically, applicant compared example Nos. 1-12 (meeting the limitation) with Nos. 15-16 (not meeting the limitation).
However, “the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range” (MPEP 716.02(d)).  In this case, the claimed range of thermal conductivity is below 35, but Nos. 1-12 only have values of 1.2, 27, and 30.1.  It is not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 20170021417 A1).
Regarding claim 1, Martin teaches “surface-functionalized powders which alter the solidification of the melted powders. Some variations provide a powdered material comprising a plurality of particles fabricated from a first material, wherein each of the particles has a particle surface area that is continuously or intermittently surface-functionalized with nanoparticles and/or microparticles selected to control solidification of the powdered material from a liquid state to a solid state”.  “The methods may further include creating a structure through one or more techniques selected from additive manufacturing, injection molding, pressing and sintering, capacitive discharge sintering, or spark plasma sintering” (abstract).  Fig. 
Martin teaches the first particles have an average particle size from about 1 micron to about 1 centimeter, overlapping the claimed 20-60 microns, and can be metal (0010); and the second particles have a preferred size of less than 250 nm (0073), overlapping the claimed 100-300 nm, and can be ceramic, polymer, or carbon (0011-0012).  According to current invention, "[E]xamples of the metal material contained as a main component in matrix metal particles 110 include aluminum, chromium, cobalt, copper, gold, iron, magnesium, silicon, molybdenum, nickel, palladium, platinum, rhodium, silver, tin, titanium, tungsten, zinc, and alloys of these elements" [0040].  Martin teaches that the main powder particles include (but are not limited to) Sc, Ti, V, Cr, Y, Zr, Nb, Mo, Ru, Rh, Pd, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho Er, Tm, Yb, Lu, Ta, W, Re, Os, Ir, Pt, Si, or B (0080).  Thus, Martin's main powder particles meet the current requirement of matrix metal particles 110.  According to current invention, "[E]xamples of materials having a thermal conductivity of 35.0 W/Km or less include: metal oxides such as silicon oxide, titanium oxide, aluminum oxide, zinc oxide, zirconium oxide, cerium oxide, tungsten oxide, antimony oxide, copper oxide, tellurium oxide, and manganese oxide; barium titanate; strontium titanate; magnesium titanate; silicon nitride; boron nitride; and carbon nitride" [0056].  Martin teaches that the nanoparticles include but not limited to Al2O3, MgAl2O3, HfO2, ZrO2, Ta2O5, TiO2, SiO2, and oxides of rare-earth elements (0079).  Thus, Martin's nanoparticles meet the current requirement for low thermal conductivity particles.
“[S]tatements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results 

Regarding claim 2, Martin teaches the first material particle size can be 1 micron to 1 centimeter, and the nanoparticle size can be 1 nm to 100 micron.  The Examiner finds the suggested ratio of the nanoparticle size to the first material particle size is 0.0000001-100, overlapping the claimed range of 0.005 or more.  The claimed size ratio of nanoparticle to first material particle is obvious.

Regarding claim 3, Martin is silent about the particle size distribution of the first material particles.  However, based on the illustration of Fig. 2-8, uniform particle size of the first material particles are employed.  One of ordinary skill would recognize that uniform sizes lead to minimal variation or near 0% of CV.  Therefore, the claimed particle size distribution with a CV value of 15% or less is prima facie obvious.

Regarding claim 4, Martin is silent about the particle size distribution of the nanoparticles.  However, based on the illustration of Fig. 2-8, uniform particle size of the nanoparticles are employed.  One of ordinary skill would recognize that uniform sizes lead to minimal variation or near 0% of CV.  Therefore, the claimed particle size distribution with a CV value of 15% or less is prima facie obvious.

Regarding claim 5, Martin teaches that the nanoparticles include but not limited to Al2O3, MgAl2O3, HfO2, ZrO2, Ta2O5, TiO2, SiO2, and oxides of rare-earth elements (0079).  Al2O3, MgAl2O3, HfO2, ZrO2, Ta2O5, TiO2, and oxides of rare-earth elements are metal oxides.  Any one of these metal oxides can be used alone as the component of the nanoparticles, and thus can be considered as a main component. Thus, Martin's nanoparticles overlap the claimed limitation of metal oxide as a main component.

Regarding claim 6, Martin teaches “an intermittent coating is non-continuous and covers less than 90%, such as about 80%, 70%, 60%, 50%, 40%, 30%, 20%, 10%, 5%, 2%, 1%, or less of the surface” (0069), overlapping the claimed 5-50% surface coverage.

Regarding claim 7, the claimed ratio (L/A) depends on the particle size and percent surface coverage: when coating powder is small and surface coverage is high, the ratio (L/A) is .  

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy et al (US 5372845 A).
Regarding claim 1, Rangaswamy teaches binderless clad powders used for thermal spray formed by combining and processing a core material powder and a coating material of a powder with significantly smaller particle size than the core material powder.  The core powder size in about 10-200 microns and can be elemental metal and metal alloys.  The coating 
Rangaswamy’s core powder size of 10-200 microns overlaps the claimed matrix metal particle size of 20-60 microns.  Rangaswamy’s core powder includes metals such as nickel and copper; alloys such as nichrome, monel, and bronze (col.11 ln.36-37).  These materials meet the claimed matrix metal particles composition.
Rangaswamy’s coating material powder size 0.1-20 microns (100-2000 nm) overlaps the claimed 100-300 nm.  Rangaswamy’s coating materials “include elemental metals, metal alloys, ceramics, carbides, oxides, nitrides, silicides, borides, carbon, transition elements, inorganic compounds, and solid lubricants” (col.11 ln.32-35). According to current invention, "[E]xamples of materials having a thermal conductivity of 35.0 W/Km or less include: metal oxides such as silicon oxide, titanium oxide, aluminum oxide, zinc oxide, zirconium oxide, cerium oxide, tungsten oxide, antimony oxide, copper oxide, tellurium oxide, and manganese oxide; barium titanate; strontium titanate; magnesium titanate; silicon nitride; boron nitride; and carbon nitride" [0056].  These examples meet Rangaswamy’s oxides and nitrides.  Therefore, Rangaswamy’s coating materials overlap the low thermal conductivity material in current invention.  
“[S]tatements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art" and “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim 

Regarding claim 2, the claimed particle size ratio of 0.005 or more would have naturally flowed when selecting coating powder from 0.1-20 microns and selecting to core powder from 10-200 microns in Rangaswamy’s teaching.

Regarding claims 3 and 4, Rangaswamy teaches “[t]he resultant powders essentially consist of homogeneous and uniform distribution of the initial component within the powder particles” (col. 3 ln.36-38).  One of ordinary skill would recognize that uniform sizes lead to minimal variation or near 0% of CV.  Therefore, the claimed particle size distribution with a CV value of 15% or less is prima facie obvious.

Regarding claim 5, Rangaswamy’s coating materials include oxides (col.11 ln.32-35).  Since oxides include metal oxides and non-metal oxides, Rangaswamy’s coating materials overlap the claimed metal oxide.

Regarding claim 6, Rangaswamy teaches that “[g]enerally about 20 to 100 percent of the surface of the core particle, on average, is coated with the coating material” (col.8 lin.2-4), overlapping the claimed 5% or more and 50% or less.

Regarding claim 7, the claimed ratio (L/A) depends on the particle size and percent surface coverage: when coating powder is small and surface coverage is high, the ratio (L/A) is low.  In addition, applicant discloses the method of attaching the low thermal conductivity particles to the surface of matrix metal particles “by a wet coating process using a coating solution in which low thermal conductivity particles 120 are dissolved, by a dry coating process in which matrix metal particles 110 and low thermal conductivity particles 120 are stirred and bonded together by mechanical impact, or by a combination of the wet and dry coating processes” [spec.0060].  Rangaswamy teaches “a first or core material powder and a second or coating material powder are treated in a high energy ball mill, preferably an attritor-type mill, for a time sufficiently long to coat the second material on the first or core material powder but sufficiently short to avoid a significant change or reduction in the particle size of the first or core material powder” [col.8 ln. 11-18].  The recited ball mill treatment corresponds to the dry coating method in current invention.  Since Rangaswamy teaches similar particle sizes and surface coverage as stated above, and substantially similar manufacturing method, the claimed ratio of 0.10 or less is expected to be present. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        /NICHOLAS A WANG/Examiner, Art Unit 1734